Munder, J. (dissenting).
This action should have been dismissed on the motion of the defendant railroad made at the end of the plaintiff’s case and renewed at the close of the trial, on the ground that the plaintiff was contributorily negligent as a matter of law.
Judge Bergan in Rossman v. La Grega (28 N Y 2d 300, 306), a death action, noted a tendency to treat the issue of contributory negligence “ almost always as a question of fact ”. While he cited several personal injury cases in which the court found the facts to spell out a jury question as to contributory negligence, Judge Bergaw also stated in Rossman (p. 309), “It is, at least, reasonably arguable; and if it is arguable it ought not be held as a matter of law that the dead man was negligent ”.
The tendency is no doubt stronger in a death action, but recent decisions in personal injury actions have indicated that contributory negligence may yet be determined as a matter of law. (See Wimnick v. New York State Elec. & Gas Corp., 38 A D 2d 623, affd. 32 N Y 2d 624, in which a jury verdict for the plaintiff was reversed and the complaint dismissed on the ground that the plaintiff was contributorily negligent as a matter of law.) Further, the instant case involves injuries sustained at a. railroad crossing and, as Judge Bergan noted in Bossman (p. 305), such cases fall into “ a special category of, the law.”
*403Given the factual situation of a train and an automobile arriving at a crossing at the same time, it is clear the former has the paramount right of way (McKelvey v. Delaware, Lackawanna & Western R. R. Co., 253 App. Div. 109). Starting with that premise, I turn to the record.
The proof established that at the time of' the accident, on March 1,1963 at approximately 4:00 p.m., it was snowing heavily. The passenger who was traveling with the plaintiff testified at the trial in November, 1971 that visibility at the crossing was restricted to 20 to 40 feet up and down the railroad tracks. Had it not been snowing, he could have seen more than a quarter of a mile. He further testified that he recalled stopping about three feet from the tracks and looking north (the direction from which the train was coming), but did not see the train and heard no whistle. This same witness testified at a hearing in August, 1963, five months after the accident, that he could not recall whether the plaintiff had stopped at the crossing and that the windows in the automobile were closed.
The plaintiff testified at the trial that the last thing he remembered before the accident was looking to his right (north) and seeing his passenger looking to his left .(south). He had stopped and did not see anything coming. The defroster, the heater and windshield wipers were all in operation. It was snowing heavily and he could see approximately 25 feet up the tracks. The picture of limited visibility painted by the plaintiff and his passenger contrasts sharply with the testimony of a fellow employee, Stensgard, who stated that, despite the snow, visibility was “ a couple of hundred feet ”. Immediately after the accident he could see the stopped train from his employer’s parking lot, 200 feet away. He testified at the trial that he heard the train whistle only after hearing the impact “ thud ”, but admitted he was not listening for a whistle. There was some indication that a few weeks after the accident Stensgard told a railroad investigator that he definitely heard the train whistle prior to the impact, but at the trial he denied that was true.
The above evidence leads to either one of two conclusions, both of which require reversal and dismissal. First, the plaintiff’s testimony that he stopped, looked and listened before proceeding across the tracks was incredible as a matter of law. This is so because if he had stopped and looked and listened he could not help but see the approaching train (see Dolfini v. Erie R. R. Co., 178 N. Y. 1). The testimony of Stensgard and the photographs taken by Police Officer Florio minutes after *404the accident show that visibility was not as limited as testified to by the plaintiff and that the massive locomotive coming down the tracks with its headlight beaming was visible for several hundred feet, at the least. I note, too, that the plaintiff’s passenger testified in August, 1963, just months after the accident, when the event was obviously fresher in his mind than at the trial in 1971, that he did not know whether the plaintiff had stopped or not. This same passenger sued the plaintiff to recover for his own injuries based on the plaintiff’s negligence and that action was settled.
The second conclusion is that, even giving the plaintiff’s evidence every favorable consideration and inference, that evidence shows that his proceeding across the tracks when he did was negligence as a matter of law. It was snowing so heavily, according to his testimony, that he could see only 25 feet up the tracks. A driver cannot and should not blindly operate an automobile, particularly at a railroad crossing which is inherently dangerous, when his view is obscured by snow (see Ranstrom v. Oregon.Short Line R. Co., 18 F. Supp. 256, 260; Papageorge v. Boston & Maine R. R. Co., 317 Mass. 235). A train traveling 40 miles per hour can travel 25 feet in a split second, certainly in less time than it would take a stopped automobile to start and travel on a snow-covered road across the tracks. Despite the blanket of snow and the impaired visibility, the plaintiff attempted to cross the tracks without getting out of the car, or even rolling down the windows, to better see or hear. He said he heard no whistle, and that is understandable in view of his testimony the windows were up, and the heater, defroster and windshield wipers were in operation.
The majority has concluded that a jury could find that the plaintiff’s conduct at the crossing justified his proceeding across the tracks. I cannot agree. The plaintiff, by his own admission, knew that his conduct was ineffectual in determining whether a train was coming. He could not see and he could not hear, yet he proceeded. That was negligence as a matter of law (see Crough v. New York Cent. R. R. Co., 260 N. Y. 227; Rowe v. Boston & Maine R. R., 95 N. H. 371).
Accordingly, the judgment should be reversed and the complaint dismissed.
Gulotta, P. J., and Martuscehlo, J., concur with Shapiro, J.; Munder, J., dissents and votes to reverse and to dismiss the complaint, in an opinion, in which Behjamih, J., concurs.
Judgment of the Supreme Court, Rockland County, entered December 28,1971, affirmed, with costs.